Citation Nr: 0627477	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to January 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2004, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  In 
January 2006, the case was remanded for additional 
development.  In March 2004, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.


FINDING OF FACT

Hepatitis C was not manifested in the veteran's period of 
active service, and any current hepatitis C is not shown to 
be etiologically related to his active service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With regard to the claim for service connection for hepatitis 
C decided herein, the veteran was advised of VA's duties to 
notify and assist in the development of the claim in an April 
2002 letter (prior to the initial rating decision).  This 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Although the 
April 2002 letter did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  He has had ample opportunity to respond and 
supplement the record.  While he was not advised of the 
criteria governing disability ratings and effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as these criteria have no significance unless a 
claim is allowed, and the decision below does not do so.

The veteran's service medical records and pertinent post-
service treatment records have been secured.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  Furthermore, in October 2004, the Board sought 
a VHA medical advisory opinion.  In a November 2005 letter, 
the Board notified the veteran of the opinion and provided 
him with a copy.  Thereafter, he submitted additional 
evidence in support of his claim.  The Board is satisfied 
that the RO has complied with VA's duty to assist the veteran 
in the development of the facts pertinent to his claim.  The 
claim was then readjudicated by the RO.  See February 2002 
supplemental statement of the case.  The veteran is not 
prejudiced by the Board's proceeding with appellate review of 
the merits of the claim at this time. 

II.  Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

In various submissions, the veteran contends he contracted a 
strain of hepatitis prevalent in Asia, where he had worked as 
cook during military service.  He alleges that working in a 
kitchen in service entailed many incidents exposing him to 
the blood of other people.  He also alleges that in service 
he received inoculations with a needle that was also used to 
inoculate many other soldiers.  

The veteran served as a cook and kitchen supervisor.  He had 
one year and two months of foreign service.  His service 
medical records reveal he underwent six immunizations at and 
shortly after induction.  A June 1971 notation of a 
"dressing change" with Bacitracin does not reflect the 
nature of the injury requiring the dressing.
      
In August 2000, Dr. Christiano rendered a pathologic 
diagnosis indicating the veteran has Stage IV chronic 
hepatitis with moderate portal inflammatory activity 
consistent with hepatic cirrhosis, with elevated liver 
enzymes.  A summary doctor report notes a hepatitis C virus 
genotyping 2b.

In a March 2001 letter, Dr. Fischer of Gastrointestinal 
Associates noted that he followed the veteran for hepatitis 
C.  Dr. Fischer opined the veteran's only potential exposure 
to the disease was during military service in Okinawa between 
1970 and 1972.  

A May 2002 VA examination report notes the veteran's reported 
health history: He was in a usual state of health until a 
routine physical examination revealed that he had hepatitis 
C; he did not remember how he got hepatitis C; he denied any 
blood transfusion, tattooing, body piercing, organ donation, 
prostituting, IV drug abuse, or history of dialysis.  He 
reported that he had undergone a hernia surgery six years 
earlier.  The diagnosis was chronic hepatitis C, status post 
interferon therapy.  

In a January 2003 VA examination report, the examiner noted 
that, as a child, the veteran had multiple stitches on his 
face and hand.  The veteran worked as a cook and kitchen 
supervisor during his military service; service medical 
records contain no evidence of emergency or clinic visits for 
injuries.  The veteran was never in combat.  The VA examiner 
noted that though genotype 2b was more prevalent in Europe 
and Asia, it could also occur in 10-15% of the United States 
population.  The examiner opined that in the absence of a 
definite test and definite risk factors while in the Army, it 
was as likely as not for the veteran to have contracted 
hepatitis in the Army.  

An October 2003 VA examination report notes that since the 
initial diagnosis of hepatitis C in 2000, the veteran had 
relapsed and the hepatitis C RNA virus had elevated.  The 
examiner reiterated the veteran's reported history concerning 
risk factors, and included a statement by the veteran that he 
did not believe he was exposed to a "large amount" of blood 
at any time while he was a cook.  During the course of 
therapy, the veteran experienced decreased energy level and 
aching joints, shortness of breath, and changes in mood with 
increased anger.  A recent chemical profile showed an 
elevated total bilirubin of 1.70, elevated SGOT of 46 and 
SGPT of 70, hepatitis C antibody was positive, and hepatitis 
C RNA was also positive with a viral count of 850,000.  The 
examiner noted the veteran had been restarted on interferon 
after previously unsuccessful therapy.  The examiner stated, 
"I cannot comment on whether it is as least likely as not if 
the hepatitis C was contracted in service.  As there were no 
specific risk factors given."

In an October 2003 statement, Dr. Fischer stated, "The 
[veteran] has chronic hepatitis C.  The genotype is 2B.  This 
goes along with my impression and his history that the 
hepatitis C was contracted in Asia."
      
During a March 2004 Travel Board hearing, the veteran 
testified that he took six interferon capsules a day, plus a 
weekly injection.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA gastroenterologist reviewed the 
veteran's claims folder in November 2005, including the 
service medical records, and answered the following question 
posed by the Board: Please opine whether it is at least as 
likely as not that the veteran incurred hepatitis during 
military service.

In answer to this question, the VA gastroenterologist opined: 

The likelihood of [the veteran's] 
hepatitis C infection incurred during his 
military service is minimal.  The only 
possible exposure was due to inoculations 
and there is no current Epidemiological 
data to support or refute the above 
mentioned.

In a December 2005 statement, Dr. Spinnell stated that he had 
been treating the veteran since April 2005.  Dr. Spinnell 
noted that the veteran's hepatitis C was diagnosed in the 
1990s, and that the veteran's genotype 2 hepatitis C is more 
common in the Far East than in the United States.  Dr. 
Spinnell noted that the veteran had no history of blood 
transfusions or intravenous drug use.  He stated:

It is unclear about [the veteran's] risk 
factor for hepatitis C.  He served on 
Okinawa from 1970 through 1972, and 
during that time received many blood 
draws.  He claims that during these blood 
draws he was unclear about the sterility 
of the needles, and thinks this was a 
likely risk factor for transmission of 
his hepatitis C infection.

After reviewing the evidence of record, the Board finds that 
service connection for the claimed hepatitis C is not 
warranted. 

As was previously noted, the veteran's service medical 
records are negative for any findings related to hepatitis C.  
There is no post-service medical evidence of hepatitis C 
until 2000, at least 18 years after the veteran's discharge. 

With respect to the etiology of the hepatitis C, the Board 
notes that in March 2001 and October 2003 letters, Dr. 
Fischer indicated that the veteran's hepatitis C, genotype 
2b, was contracted in Asia.  Specifically, in March 2001, Dr. 
Fischer stated that the veteran's only potential exposure to 
the disease was during his military service in Okinawa.  Dr. 
Fisher did not point to any specific risk factor from the 
veteran's military service, and he provided no reasons or 
bases for his opinions.  Furthermore, there is no indication 
that Dr. Fischer had the opportunity to review the veteran's 
claims file.

In a December 2005 letter, Dr. Spinnell stated that the 
veteran felt that his "many blood draws" during service 
likely caused his hepatitis C, as they may have been done 
with contaminated needles.  This account does not gain in 
probative value by virtue of being repeated by a physician 
who otherwise has no knowledge of the history in the matter.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  Notably, Dr. 
Spinnell also stated that the veteran's risk factors for 
hepatitis C were "unclear."  Dr. Spinnell also stated that 
the veteran's hepatitis was first diagnosed in the 1990s, so 
it is clear that he did not have the opportunity to review 
the veteran's claims file.

Both the January 2003 VA examiner and Dr. Spinnell stated 
that the veteran's type of hepatitis C (genotype 2) is more 
prevalent in Asia than in the United States.  However, the 
January 2003 VA examiner also noted that this type of 
hepatitis could also occur in 10-15% of the population in the 
United States.  Furthermore, both the January 2003 VA 
examiner and Dr. Spinnell noted the absence of definite risk 
factors for hepatitis C during the veteran's military 
service.

Conversely, the November 2005 VHA medical opinion is clearly 
against the veteran's claim.  The VHA physician opined that 
the likelihood that the veteran's hepatitis C was incurred 
during his military service is minimal.  The Board finds this 
opinion to be persuasive because it is based on a review of 
the veteran's pertinent history.  Furthermore, the VHA 
physician specified reasons for this conclusion, as noted 
above.

The Board has also considered the veteran's statements to the 
effect that his hepatitis C was incurred during his military 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.



ORDER

Service connection for hepatitis C is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


